Case 9:20-mj-00024-KLD Document 3 Filed 03/29/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

In the Matter of the Search of:
MJ 20-24-M-KLD

Residence of Cristyan J. Gonzelez- ORDER
Carrillo, 1096 Longbow Lane,
Bozeman, MT Lat. 45°41’28.43”N.
Long. 111°06°53.73”W

 

 

The warrant in the above-entitled matter having been executed and returned
- together with a copy of the certified inventory of the property seized - to the
undersigned, the Clerk of Court is directed to file the same.

IT IS SO ORDERED.

DATED this 29" day of March, 2021.

   

athleen L. DeSoto
United States Magistrate Judge
